Appeal by the defendant from a judgment of the County Court, Nassau County (Carter, J.), rendered October 10, 2007, convicting him of vehicular manslaughter in the second degree and driving while intoxicated, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his plea of guilty. The defendant’s plea was entered knowingly, intelligently, and voluntarily in the presence of counsel (see People v Mann, 32 AD3d 865 [2006]), and there was nothing in his admissions during the plea allocution that “cast significant doubt” upon his guilt (People v Lopez, 71 NY2d 662, 666 [1988]). The defendant’s contention that he had only a limited understanding of English is belied by the record (see People v Olaya, 1 AD3d 383 [2003]; People v Williams, 189 AD2d 910 [1993]; People v Ramirez, 137 AD2d 770 [1988]).
The defendant’s remaining contentions are without merit. Spolzino, J.E, Santucci, Miller, Dickerson and Eng, JJ., concur.